Citation Nr: 0508269	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides.

2.  Entitlement to service connection for glaucoma.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claims of 
entitlement to service connection for prostate cancer, 
including as due to herbicide exposure, and for glaucoma.  
The veteran has perfected a timely appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement on his substantive appeal received at the RO 
in June 2004, the veteran requested a videoconference Board 
hearing.  Unfortunately, when the RO attempted to hold this 
hearing in February 2005, the videoconference hearing 
technology malfunctioned and prevented the hearing from being 
held.  The veteran notified VA in March 2005 that he would 
accept a hearing before a Veterans Law Judge rather than 
rescheduling the videoconference hearing for a later date.

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a hearing, 
either in person or via videoconference, 
before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

